                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

William Coles,

                                                                     Case No. 2:19-cv-3076
         Petitioner,                                                 Judge James L. Graham
                                                                     Magistrate Judge Kimberly A. Jolson
         v.

Attorney General,
State of Ohio,1


         Respondent.

                                           OPINION AND ORDER

         On August 13, 2019, the Magistrate Judge issued a Report and Recommendation

(“R&R”) recommending that the petition for a writ of habeas corpus under 28 U.S.C. § 2241 be

denied pursuant to 28 U.S.C. § 2243. (ECF No. 9.) Petitioner filed timely Objections to the

R&R. (ECF No. 12.) Pursuant to 28 U.S.C. § 636(b), the Court has conducted a de novo review.

For following reasons, Petitioner’s Objections (ECF No. 12) are OVERRULED. The R&R

(ECF No. 9) is ADOPTED and AFFIRMED. This action is hereby DISMISSED.

         As described in the R&R, Petitioner has been indicted for failing to register as a sex

offender under Ohio law in two cases brought in the Court of Common Pleas for Franklin

County, Ohio. The public docket maintained by the Clerk of that court indicates that Petitioner

has not yet been convicted of those charges and that trial in those matters is scheduled for

February 24, 2020. (State of Ohio v. Coles, 17-cr-5028, December 2, 2019, 2019; State of Ohio




1
 As the Magistrate Judge explained, it is unclear from the petition if and where Petitioner is being held in custody.
Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts provides, however, that
notice shall be given to the attorney general of the state involved. See also 28 U.S.C. § 2252. The Clerk is thus
DIRECTED to amend the case caption as set forth above.
v. Coles, 19-cr-3287, December 2, 2019.) The Magistrate Judge concluded that even though

Petitioner used the Court’s local form for filing a motion to vacate under 28 U.S.C. § 2255, he

appears to be seeking habeas relief prior to his trial in the state court, and thus, his claims are

governed by § 2241, which can provide habeas relief to state pre-trial detainees in special

circumstances. The Magistrate Judge further concluded, however, that Petitioner does not allege

the type of special circumstances that might warrant relief under § 2241. Accordingly, the

Magistrate Judge recommended that the petition be denied and that this action be dismissed.

       Petitioner does not specifically object to these conclusions. Instead, he appears to

complain about the disposition of his prior federal habeas action brought under 28 U.S.C.

§ 2254. Specifically, he complains that his prior habeas petition, which challenged the state

court convictions that apparently resulted in Petitioner having to register as a sex offender, was

denied on statute of limitations grounds. (Coles v. State of Ohio, 2:09-cv-1176, ECF 1, 3.)

Petitioner cannot, however, use a new federal habeas action to challenge the disposition of his

prior federal habeas action. Moreover, although it appears that Petitioner seeks federal pre-trial

habeas relief from the pending state court proceedings, it appears in the objections that he might

also challenge his sexual predator classification. To the extent he does, that is not a proper basis

for federal habeas relief— it is well-settled in the Sixth Circuit that a petitioner’s sexual predator

designation does not constitute custody for purposes of the federal habeas statutes.

Hautzenroeder v. DeWine, 887 F.3d 737, 740–41 (6th Cir. 2018); Leslie v. Randle, 296 F.3d 518

522–23 (6th Cir. 2002).

       For these reasons, the Court concludes that Petitioner’s objections are without merit.

This action is DISMISSED.




                                                   2
      IT IS SO ORDERED.

Date: December 6, 2019        /s/ James L. Graham____________
                              JAMES L. GRAHAM
                              United States District Court Judge




                          3
